United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3904
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri
                                         *
Howard Lane,                             * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: September 7, 2007
                                 Filed: September 13, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Following a hearing, the district court1 ordered Howard Lane committed under
18 U.S.C. § 4245 to the custody of the Attorney General, for hospital care and
treatment in a suitable facility until treatment is no longer needed or his sentence
expires, whichever occurs first. Lane appeals. Having carefully reviewed the record,
we are satisfied that the district court’s findings as to Lane’s condition and need for


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
mental-health treatment are not clearly erroneous. See 18 U.S.C. § 4245(d)
(determination of mental illness and treatment need, and burden of proof); United
States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004) (standard of review). Accordingly,
we affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-